DETAILED ACTION
This communication is responsive to the Amendment filed April 8, 2022.  Claims 1 and 4-10 are currently pending.
The rejections of claims 1 and 4-10 set forth in the Office Action dated January 11, 2022 are MAINTAINED for the reasons set forth below.
This action is final.

Information Disclosure Statement
The references cited in the IDS filed May 11, 2022 have been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2017/0073443).
The rejections of claims 1 and 4-10 are sufficiently set forth in the January 11 Office Action at paragraphs 10-16, which are incorporated by reference herein.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant makes two arguments in support of its assertion that the present claims are patentable:
Applicant:  The examiner has not shown that aging temperature and time are recognized in the art as result effective variables.  (Remarks, pp. 5-6.)
Office:  The examiner agrees.  However, it is not necessary to do so because the examiner did not base her rejections on a result-effective-variable optimization analysis.  Rather, the present claims are rejected because Qin teaches encompassing ranges for aging time and temperature.  Absent a showing of unexpected results, it would have been prima facie obvious for a person of ordinary skill to have selected aging conditions within the claimed ranges (which are also within the ranges disclosed by Qin).  (See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed Cir. 2003).)

Applicant:  A catalyst that has been aged for 17-20 hours at a temperature of -12°C to -8°C has unexpectedly higher activity and results in a polymer with an “excellent” modification ratio and improved compounding properties.  (Remarks, pp. 6-7.)  
Office:  Applicant’s argument is not persuasive because the relied-upon data do not support Applicant’s conclusions.  Applicant relies on a single example (Example 2) to supports its assertion that the claimed ranges are critical.  It is not clear from Example 2 (with an aging time of 18 hours and a temperature of -10°C) that either the upper or lower limits of either time or aging are indeed critical.  For example, Example 1 (which is identical to Example 2 save for an aging time of 4 hours) clearly shows a lower modification ratio for the resulting polymer.  While it appears that the critical lower limit is somewhere between 4 and 18 hours, it is not clear what the lower limit actually is.  Is it 17 hours (as recited in the present claims)?  Or 15, or 10, or even 5 hours?  Without more data points, the examiner is unpersuaded that the claimed lower limit of 17 hours is indeed critical.  Similar points can be made for the aging time upper limit, as well as the upper and lower limits of aging temperature.  Simply put, while the claimed ranges may indeed be critical, Applicant has not persuasively shown that that is the case.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763